Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 01/09/2020.
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/738,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction between the computer implemented method claims 1, machine -readable storage device claim 11 and device claim 17, that broadens the scope of the claims, is a step for assigning a priority score.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process), claims 11-16 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 17-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 17 includes limitations that recite an abstract idea.  Note that independent claim 17 is the system claim, while claim 1 covers a method claim and claim 11 covers the matching computer readable medium.
Specifically, independent claim 17 recites:
A device comprising: 
a processor; and 
a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operation to perform a method, the operations comprising; 
receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility;
converting the text-based clinical documentation to create a machine compatible converted input having multiple features; 
providing the converted input to a trained machine learning model that has been trained based on a training set of historical converted clinical documentation by the first entity; and 
receiving a prediction from the trained machine learning model, wherein the prediction corresponds to at least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because extracting billable information from medical records and clinical documentation is a business activity carried out by a Medical Coder (human), which relates to processing medical claims for insurance purposes.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because predicating diagnostic related group (DRG) codes based on converted clinical documentation are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 18-20 (similarly for dependent claims 2-10 and 12-16) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 and 11 (similarly to claim 17), these claims constitute: (a) “certain methods of organizing human activity” because extracting billable information from medical records and clinical documentation is a business activity carried out by a Medical Coder (human), which relates to processing medical claims for insurance purposes.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because predicating diagnostic related group (DRG) codes based on converted clinical documentation are observations/evaluations/analysis that can be performed in the human mind or with a pen and pencil.
Turning to the dependent claims, claims 2-3, 6-7, 12, 14-15 and 18-20 describe determining data such as converting and predicting and claims 4-5, 8-10, 13 and 16 describe what the set of predictions are, what the training set is, what the procedure codes are and what the machine learning model comprises of. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 17 (similar to claims 1 and 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising: 
a processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and 
a memory device coupled to the processor and having a program stored thereon for execution by the processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to perform operation to perform a method, the operations comprising; 
receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
converting the text-based clinical documentation to create a machine compatible converted input having multiple features; 
providing the converted input to a trained machine learning model that has been trained based on a training set of historical converted clinical documentation by the first entity; and 
receiving a prediction from the trained machine learning model, wherein the prediction corresponds to at least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, a memory device, a machine-readable storage device and a patient information database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “providing the converted input to a trained machine learning model that has been trained based on a training set of historical converted clinical documentation by the first entity”, and “receiving a prediction from the trained machine learning model, wherein the prediction corresponds to at least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code,” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 1 and 11 (similar to claim 17) do not have any additional elements.
For claims 6-7 (similar to claims 14-15 and 19-20), regarding the additional limitation “wherein the machine learning model for predicting the DRG code is trained on the training set that includes an associated DRG code corresponding to each treated patient in the historical converted clinical documentation” and “wherein the machine learning model for predicting the set of predictions is trained on the training set that includes an associated diagnosis or procedure code corresponding to each treated patient in the historical converted clinical documentation,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 17 with its dependent claims 18-20 and analogous independent claim 1 with its dependent claims 2-10, analogous independent claim 11 with its dependent claims 12-16 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor, memory device, machine-readable storage device and patient information database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “providing the converted input to a trained machine learning model that has been trained based on a training set of historical converted clinical documentation by the first entity”, and “receiving a prediction from the trained machine learning model, wherein the prediction corresponds to at least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “obtaining encounter information of a patient encounter,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 6-7, 14-15, 19-20 and analogous dependent claims 1, 11 and 17, there is no additional elements, regarding the additional limitation of “wherein the machine learning model for predicting the DRG code is trained on the training set that includes an associated DRG code corresponding to each treated patient in the historical converted clinical documentation” and “wherein the machine learning model for predicting the set of predictions is trained on the training set that includes an associated diagnosis or procedure code corresponding to each treated patient in the historical converted clinical documentation,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1- 20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first entity" in line 7 of claim 1.  There is insufficient antecedent basis for this limitation in the claims. It is unclear as to what first entity Applicant is referring to.
Claim 11 recites the limitation "the first entity" in line 9 of claim 11.  There is insufficient antecedent basis for this limitation in the claims. It is unclear as to what first entity Applicant is referring to.
Claim 17 recites the limitation "the first entity" in line 10 of claim 17.  There is insufficient antecedent basis for this limitation in the claims. It is unclear as to what first entity Applicant is referring to.
Claims 2-10, 12-16 and 18-20 incorporate the deficiencies of claims 1, 11 and 17, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karres (U.S. 10,133,727 B2) in view of D’Souza (U.S. 2017/0323061 A1).
Regarding claim 1, Karres discloses A computer implemented method comprising: 
receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility (See Fig. 6, step 61, where input documents include medical records 21 such as admission notes 32, medical histories 33, diagnostic tests 34, consultant or specialist notes 35, procedural notes 36, progress notes 37, and discharge summaries 38, shown in Fig. 2, Fig. 3, mentioned in column 4, lines 29-28, column 7, lines 25-37. Also, see column 2, lines 63-67, health care settings (e.g., hospitals, clinics, long-term care facilities.); and 
receiving a prediction from the trained machine learning model (See machine learning technique in [column 9, lines 4-45] context classifier 66 is trained using sample clinical documentation in which relevant medical concepts and associated PCS codes have been identified, in order to learn what terminology and contextual properties are pertinent to the relevance of a particular concept in final system output 70, for example as defined in context model 73, where the context classifier identified properties of an objects’ context construe receiving and example context model construes a type of trained machine learning model.), wherein the prediction corresponds to at least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code (See suggested medical codes serve as predictions (column 4, line 15-28), where the medical codes include DRG in [column 10, lines 46-61] Thus, NLP engine 60 can be adapted to a broad range of different coding systems based on suitable modifications of encoder module 69 and corresponding database resource 76 (and ontology 81), including not only procedure-based coding under ICD-10-PCS, but also diagnosis based Clinical Modification coding under ICD-10-CM, DRG (Diagnosis Related Group) and MS-DRG.).
Although Karres discloses the converted input to a trained machine learning model that has been trained as mentioned above, D’Souza further teaches: 
converting the text-based clinical documentation to create a machine compatible converted input having multiple features (See P0054, where reformatting text prior to fact extracting clinical documentation construe machine compatible converted input.);
providing input based on a training set of historical converted clinical documentation by the first entity (See P0060, P0067, where the knowledge representation model analysis of past medical documenting patient encounters and statistical knowledge representation model trained to form associations construe input trained based on a training set of historical converted clinical documentation. Also, see Fig. 1, P0045, where the system 100 in operating environment serves as the first entity.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical transcription management before the effective filing date of the claimed invention to modify the method and system of Karres to have converted input trained based on a training set of historical converted clinical documentation as taught by D’Souza in order to efficiently reimburse providers in the process of billing medical insurance claims.  
Regarding claim 4, Karres discloses wherein set of predictions comprises one or more predicted secondary diagnosis codes and zero or more predicted procedure codes (See medical and surgical procedures are indicated by zero (“0”) in column 3, lines 28-37.).
Regarding claims 5, 13 and 18, D’Souza teaches wherein the training set includes patient demographics from a patient information database (See [P0030] Based on the medical billing codes (e.g., ICD diagnosis codes, procedure codes, etc.) assigned to the patient encounter, and in some cases also based on demographic data of the patient (age, sex, etc.), each patient encounter is correlated to one of several hundred groups in the DRG system.).
Therefore, it would have been obvious to one of ordinary skill in the art of correlating DRG codes before the effective filing date of the claimed invention to modify the method of Karres to include patient demographics from a patient information database as taught by D’Souza to promote training statistical analysis and studies among a population of patients.  
Regarding claims 6 and 14, D’Souza teaches wherein the machine learning model for predicting the DRG code is trained on the training set that includes an associated DRG code corresponding to each treated patient in the historical converted clinical documentation (See machine learning techniques (P0078, P0080) used with the invention GUI (Abstract) showing suggested DRG codes listed in Fig. 9A, P0143. Also see patient’s history of medical conditions (P0058) as a part of statistical training in P0082.).
Therefore, it would have been obvious to one of ordinary skill in the art of correlating DRG codes before the effective filing date of the claimed invention to modify the method of Karres to include predicting the DRG code is trained on the training set that includes an associated DRG code corresponding to each treated patient in the historical converted clinical documentation as taught by D’Souza to utilize DRG codes in the patient’s records that have already proven to be correctly predicted.  
Regarding claims 7, 15 and 19, D’Souza teaches wherein the machine learning model for predicting the set of predictions is trained on the training set that includes an associated diagnosis or procedure code corresponding to each treated patient in the historical converted clinical documentation (See training the statistical entity detection model and machine learning in [P0079-P0080] For example, if the token “sinusitis” has n extracted features f1 . . . fn having respective probabilities p1 . . . pn of being associated with a “Problem” entity label, the statistical model may be trained to apply respective weights w1 . . . wn to the feature probabilities, and then combine the weighted feature probabilities in any suitable way to determine the overall probability that “sinusitis” should be part of a “Problem” entity. Also, training/adaptation feedback with relevant data and retraining is taught in P0031.).
Therefore, it would have been obvious to one of ordinary skill in the art of correlating DRG codes before the effective filing date of the claimed invention to modify the method of Karres when predicting the set of predictions is trained on the training set that includes an associated diagnosis or procedure code corresponding to each treated patient in the historical converted clinical documentation as taught by D’Souza to utilize DRG codes in the patient’s records that have already proven to be correctly predicted.  
Regarding claims 8 and 16, D’Souza teaches wherein the training set includes multiple secondary diagnosis codes and procedure codes for one or more treated patients in the historical converted clinical documentation (Taught in P0033-P0034, with the engine-derived code as a way of identifying overlapping procedure codes and medical billing codes that had already been processed.).
Therefore, it would have been obvious to one of ordinary skill in the art of correlating DRG codes before the effective filing date of the claimed invention to modify the method of Karres to include multiple secondary diagnosis codes and procedure codes as taught by D’Souza to utilize DRG codes in the patient’s records that have already proven to be correctly predicted.  
Regarding claim 9, D’Souza teaches wherein the trained machine learning model comprises a classification model (Taught in [P0078] statistical modeling techniques include machine learning techniques such as maximum entropy modeling, support vector machines, and conditional random fields, among others.).
Therefore, it would have been obvious to one of ordinary skill in the art of correlating DRG codes before the effective filing date of the claimed invention to modify the method of Karres to include a classification model as taught by D’Souza to better assign labels to clinical documented inputs.  
	Regarding claim 10, D’Souza teaches wherein the trained machine learning model comprises a recurrent or convolutional neural network (See recurrent processing taught in P0133, as initial set of engine-suggested codes for the patient encounter may be modified by the user by entering a user-added code into the current code set for the encounter.).
Therefore, it would have been obvious to one of ordinary skill in the art of correlating DRG codes before the effective filing date of the claimed invention to modify the method of Karres and D’Souza to include a recurrent process as taught by D’Souza as a way to implement another standardized way of optimizing the trained machine learning model.  
Regarding claim 11, Karres discloses A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor (See [column 10, line 62 to column 11, line 5] Memory and processor components 93 are configured to operate NLP engine 60, for example by executing suitable NLP engine software stored on a non-transitory computer readable medium.) to perform operations to perform a method, the operations comprising: 
receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility (See Fig. 6, step 61, where input documents include medical records 21 such as admission notes 32, medical histories 33, diagnostic tests 34, consultant or specialist notes 35, procedural notes 36, progress notes 37, and discharge summaries 38, shown in Fig. 2, Fig. 3, mentioned in column 4, lines 29-28, column 7, lines 25-37. Also, see column 2, lines 63-67, health care settings (e.g., hospitals, clinics, long-term care facilities.); and 
receiving a prediction from the trained machine learning model (See machine learning technique in [column 9, lines 4-45] context classifier 66 is trained using sample clinical documentation in which relevant medical concepts and associated PCS codes have been identified, in order to learn what terminology and contextual properties are pertinent to the relevance of a particular concept in final system output 70, for example as defined in context model 73, where the context classifier identified properties of an objects’ context construe receiving and example context model construes a type of trained machine learning model.), wherein the prediction corresponds to at least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code (See suggested medical codes serve as predictions (column 4, line 15-28), where the medical codes include DRG in [column 10, lines 46-61] Thus, NLP engine 60 can be adapted to a broad range of different coding systems based on suitable modifications of encoder module 69 and corresponding database resource 76 (and ontology 81), including not only procedure-based coding under ICD-10-PCS, but also diagnosis based Clinical Modification coding under ICD-10-CM, DRG (Diagnosis Related Group) and MS-DRG.).
Although Karres discloses the converted input to a trained machine learning model that has been trained as mentioned above, D’Souza further teaches: 
converting the text-based clinical documentation to create a machine compatible converted input having multiple features (See P0054, where reformatting text prior to fact extracting clinical documentation construe machine compatible converted input.);
providing input based on a training set of historical converted clinical documentation by the first entity (See P0060, P0067, where the knowledge representation model analysis of past medical documenting patient encounters and statistical knowledge representation model trained to form associations construe input trained based on a training set of historical converted clinical documentation. Also, see Fig. 1, P0045, where the system 100 in operating environment serves as the first entity.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical transcription management before the effective filing date of the claimed invention to modify the method and system of Karres to have converted input trained based on a training set of historical converted clinical documentation as taught by D’Souza in order to efficiently reimburse providers in the process of billing medical insurance claims.  
Regarding claim 17, Karres discloses A device comprising: 
a processor (See processor in column 10, line 62 to column 11, line 5.); and 
a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operation to perform a method (See [column 10, line 62 to column 11, line 5] Memory and processor components 93 are configured to operate NLP engine 60, for example by executing suitable NLP engine software stored on a non-transitory computer readable medium.), the operations comprising:
 receiving text-based clinical documentation corresponding to a patient treated at a healthcare facility (See Fig. 6, step 61, where input documents include medical records 21 such as admission notes 32, medical histories 33, diagnostic tests 34, consultant or specialist notes 35, procedural notes 36, progress notes 37, and discharge summaries 38, shown in Fig. 2, Fig. 3, mentioned in column 4, lines 29-28, column 7, lines 25-37. Also, see column 2, lines 63-67, health care settings (e.g., hospitals, clinics, long-term care facilities.); and 
receiving a prediction from the trained machine learning model (See machine learning technique in [column 9, lines 4-45] context classifier 66 is trained using sample clinical documentation in which relevant medical concepts and associated PCS codes have been identified, in order to learn what terminology and contextual properties are pertinent to the relevance of a particular concept in final system output 70, for example as defined in context model 73, where the context classifier identified properties of an objects’ context construe receiving and example context model construes a type of trained machine learning model.), wherein the prediction corresponds to at least one of a predicted diagnostic related group (DRG) code or a set of predictions comprising a predicted principal diagnosis code for provision to a DRG calculator to determine the DRG code (See suggested medical codes serve as predictions (column 4, line 15-28), where the medical codes include DRG in [column 10, lines 46-61] Thus, NLP engine 60 can be adapted to a broad range of different coding systems based on suitable modifications of encoder module 69 and corresponding database resource 76 (and ontology 81), including not only procedure-based coding under ICD-10-PCS, but also diagnosis based Clinical Modification coding under ICD-10-CM, DRG (Diagnosis Related Group) and MS-DRG.).
	Although Karres discloses the converted input to a trained machine learning model that has been trained as mentioned above, D’Souza further teaches: 
converting the text-based clinical documentation to create a machine compatible converted input having multiple features (See P0054, where reformatting text prior to fact extracting clinical documentation construe machine compatible converted input.);
providing input based on a training set of historical converted clinical documentation by the first entity (See P0060, P0067, where the knowledge representation model analysis of past medical documenting patient encounters and statistical knowledge representation model trained to form associations construe input trained based on a training set of historical converted clinical documentation. Also, see Fig. 1, P0045, where the system 100 in operating environment serves as the first entity.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical transcription management before the effective filing date of the claimed invention to modify the method and system of Karres to have converted input trained based on a training set of historical converted clinical documentation as taught by D’Souza in order to efficiently reimburse providers in the process of billing medical insurance claims.  
Regarding claim 20, D’Souza teaches wherein the machine learning model for predicting the set of predictions is trained on the training set that includes an associated diagnosis or procedure code corresponding to each treated patient in the historical converted clinical documentation (See training the statistical entity detection model and machine learning in [P0079-P0080] For example, if the token “sinusitis” has n extracted features f1 . . . fn having respective probabilities p1 . . . pn of being associated with a “Problem” entity label, the statistical model may be trained to apply respective weights w1 . . . wn to the feature probabilities, and then combine the weighted feature probabilities in any suitable way to determine the overall probability that “sinusitis” should be part of a “Problem” entity. Also, training/adaptation feedback with relevant data and retraining is taught in P0031.) and wherein the training set includes multiple secondary diagnosis codes and procedure codes for one or more treated patients m the historical converted clinical documentation (Taught in P0033-P0034, with the engine-derived code as a way of identifying overlapping procedure codes and medical billing codes that had already been processed.).
Therefore, it would have been obvious to one of ordinary skill in the art of correlating DRG codes before the effective filing date of the claimed invention to modify the method of Karres when predicting the set of predictions is trained on the training set that includes an associated diagnosis or procedure code corresponding to each treated patient in the historical converted clinical documentation and multiple secondary diagnosis codes and procedure codes as taught by D’Souza to utilize DRG codes in the patient’s records that have already proven to be correctly predicted.  

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karres (U.S. 10,133,727 B2) in view of D’Souza (U.S. 2017/0323061 A1) further in view of Chen (U.S. 2019/0129829 A1).
Regarding claim 2, Chen teaches wherein converting the text-based clinical documentation comprises separating punctuation marks from text in the request and treating individual entities as tokens (See exemplary [P0031] the tokens can be transformed into lower case, and then meaningless tokens (e.g., unnecessary tokens that have no meaning or functionality), such as stop words and punctuation marks, can be filtered out by the filtering component 110.).
Therefore, it would have been obvious to one of ordinary skill in the art of log-based diagnosis before the effective filing date of the claimed invention to modify the method of Karres and D’Souza to include separating punctuation marks from text in the request and treating individual entities as tokens as taught by Chen in order to convert documents of spoken conversation text that took place between providers and patients.  
Regarding claims 3 and 12, Karres discloses wherein converting is performed by a natural language processing machine (See natural language processing that includes free text in written, narrative, or other descriptive form mentioned in column 4, lines 15-21.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/13/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686